                                                                            U.S. DISTRICT COURT
                                                                          DISTRICT OF NEW HAMPSHIRE

                                                                                JUL 08 2021
                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE                            FILED

UNITED STATES OF AMERICA                   )
                                           )
       V.                                  )        l:17-cr-37-01-JL
                                           )
CHRISTOPHER CLOUGH                         )

                             UNITED STATES^ EXHIBIT LIST

       The United States of America, by John J. Farley, Acting United States Attorney for the

District of New Hampshire, hereby submits its Exhibit List for the hearing scheduled on July 8,

2021. The government may utilize the following Exhibits:

 Ex. (Id) Description

 1    (id) Resume of J. Gavin Muir, MD

 2    (id) Bureau ofPrisons Health Records of C. Clough through May 19,2021

 3    (id) Bureau of Prisons Health Records of C. Clough through July 6, 2021

                                      Respectfully submitted.

                                      JOHN J. FARLEY
                                      ACTING UNITED STATES ATTORNEY

 Dated: July 8, 2021                  By: /s/ Charles L. Rombeau
                                      Seth R. Aframe
                                      Charles L. Rombeau
                                      Assistant United States Attorneys
                                      53 Pleasant Street, 4“^ Floor
                                      Concord, NH 03301
                                      (603)225-1552
                                      seth.aframe@usdoj.gov
                                      charles.rombeau@usdoj.gov
                               CERTIFICATION OF SERVICE


        I hereby certify that a copy of this filing has been served via mail on the pro se defendant
at the Bureau of Prisons

                                                      /s/ Charles L. Rombeau
                                                      Charles L. Rombeau
                                                      Assistant United States Attorney




                                                 2
